Name: Commission Regulation (EEC) No 1981/84 of 11 July 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/30 12 . 7 . 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1981/84 of 11 July 1984 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1 865/84 (7), as amended by Regulation (EEC) No 1926/84 (s) ; Whereas, for the period 27 June to 3 July 1984, for certain currencies :  for the current month , the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1 569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1865/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 12 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1984 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 150, 6 . 6 . . 1984, p. 5 . (') OJ No L 132, 21 . 5. 1983, p. 33 . (4) OJ No L 90, 1 . 4 . 1984, p. 1 . H OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 143, 30 . 5 . 1984, p. 4 . O OJ No L 172, 30. 6. 1984, p. 71 . (*) OJ No L 179, 6 . 7 . 1984, p. 18 . 12. 7. 84 Official Journal , of the European Communities No L 185/31 ANNEX I Aids to colza and rape seed (amounts per 100 kilogram's) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 6,475 , 6,433 8,139 11,726 12,246 13,854 2. Final aids ' II||l l Seeds harvested and processed in : I Il l  Federal Republic of Germany (DM) 24,33 24,23 28,32 36,98 38,28 42,83  Netherlands (Fl) 21,58 21,47 25,97 35,64 37,05 41,98  BLEU (Bfrs/Lfrs) 300,52 298,57 377,75 542,79 566,93 631,20  France (FF) 34,80 34,50 45,90 70,29 73,87 82,24  Denmark (Dkr) 54,49 54,13 68,49 98,67 103,05 115,84  Ireland ( £ Irl) 4,857 4,825 6,099 8,724 9,114 10,141  United Kingdom ( £) 4,440 4,414 5,457 7,644 - 7,965 8,949  Italy (Lit) 9 272 9 207 11 351 16 245 16 990 18 493  Greece (Dr) 545,23 541,39 697,02 1 024,82 1 071,90 1 218,56 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 17,734 14,601 15,566 18,676 20,775 2. Final aids Seeds harvested and processed in : \ ||\\  Federal Republic of Germany (DM) 56,50 45,32 47,60 55,19 60,16  Netherlands (Fl) 56,09 43,88 46,40 54,85 60,38  BLEU (Bfrs/Lfrs) 796,29 677,66 722,45 865,22 962,69 France (FF) 98,43 89,94 96,16 117,03 131,86  Denmark (Dkr) 150,08 122,87 130,99 157,16 174,82  Ireland ( £ Irl) 12,870 10,952 11,670 13,930 15,508  United Kingdom ( £) 12,301 9,497 10,084 11,981 13,264  Italy (Lit) 22 441 20 904 21 963 26 144 29 172  Greece (Dr) 876,35 1 278,02 1 366,35 1 650,39 1 841,90 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month DM 2,233550 2,227380 2,221560 2,215660 2,215660 2,198040 Fl 2,519670 2,513790 2,507920 2,502250 2,502250 2,483980 Bfrs/Lfrs 45,37570 45,48060 45,56950 45,64770 45,64770 45,86170 FF 6,853520 6,871100 6,888930 6,908700 6,908700 6,975770 Dkr 8,178300 8,196080 8,204640 8,216280 8,216280 8,238640 £ Irl 0,729819 0,731885 0,733792 0,735875 0,735875 0,741813 £ 0,599158 0,599688 0,600407 0,601025 0,601025 0,602565 Lit 1 369,350 1 377,170 1 384,400 1 391,670 1 391,670 1 415,480 Dr 88,55200 88,55200 88,55200 88,55200 88,55200 88,55200